Citation Nr: 1824676	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1972, from July 1972 to August 1975, and from December 1983 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran has not had PTSD during the pendency of the claim or at any time.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran has not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304 (f).

A necessary element for establishing any service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran asserts that he has PTSD related to his active duty military service.

In an April 2013 private treatment record, a doctor of chiropractic provided a provisional diagnosis of PTSD and opined that his PTSD is directly and causally related to his military service.  The clinician concluded that his provisional diagnosis was in the process of being confirmed by a medically licensed mental health professional who would publish his or her own report.

In a separate 2013 private treatment record, a licensed psychologist diagnosed the Veteran with an anxiety disorder, panic disorder, and depressive disorder.  The Veteran was not diagnosed with PTSD and the clinician did not address the provisional diagnosis from the other April 2013 private clinician. 

In a November 2013 administrative decision, the RO conceded the Veteran's in-service stressor. 

On a January 2014 Mental Disorders disabilities benefits questionnaire (DBQ) for initial PTSD, the examiner noted that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-5 criteria.  The examiner reasoned that the Veteran does not meet the diagnostic criteria for PTSD and that the Veteran instead has another mental disorder diagnosis.  The examiner then diagnosed the Veteran with unspecified anxiety disorder.  The examiner noted that the Veteran does not have more than one mental disorder diagnosed.  As part of the examination, the examiner noted that he examined the Veteran and reviewed the claims file.  The examiner also noted that the Veteran's in-service does meet the criteria to support a diagnosis of PTSD. 

In an August 2014 rating decision, the RO granted service connection for unspecified anxiety disorder and assigned a 30 percent disability rating effective April 19, 2013.  

On a March 2015 Mental Disorders DBQ for mental disorders other than PTSD, the examiner diagnosed the Veteran with unspecified anxiety disorder.  The examiner noted that the Veteran did not have more than one mental disorder diagnosed.  The examiner noted that the Veteran's symptoms included anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  

In a June 2015 private treatment record, the clinician diagnosed the Veteran with major depressive disorder and anxiety disorder.  The clinician ruled out any delayed onset chronic PTSD. 

As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  Although an in-service stressor has been conceded by the RO, the VA treatment records, private treatment records, January 2014 DBQ, and March 2015 DBQ all show that the Veteran does not have a current diagnosis of PTSD.  Although the April 2013 private clinician provided a provisional diagnosis of PTSD, the clinician was not a licensed mental health provider and the clinician indicated that his provisional diagnosis of PTSD was subject to confirmation by an independent medically licensed mental health professional.  Later in April 2013, a licensed private psychologist did not confirm the provisional diagnosis of PTSD and instead diagnosed the Veteran with other mental health disabilities.  In light of the foregoing, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of PTSD that is related to an alleged in-service stressor.  Notably, the evidence reflects that the Veteran has a current anxiety disorder and the Board notes that the Veteran is being compensated for this psychiatric disorder pursuant to a grant of service connection for unspecified anxiety disorder in an August 2014 rating decision. 

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has had PTSD at any time during the pendency of the claim or prior thereto.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim);  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  As medical evidence establishing a diagnosis of PTSD is required to support a claim for service connection for this disability, the preponderance of the evidence is against an essential element of the claim.  The benefit of the doubt doctrine is therefore not for application and entitlement to service connection for PTSD is not warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


